Appellant was convicted for unlawfully catching fish in prohibited waters in the enclosure of another without the owner's consent, it being alleged that the enclosure contained less than 2000 acres.
The record contains a statement of facts and bills of exception, but they were filed more than twenty days after the adjournment of court, therefore, under the statute can not be considered. Court adjourned on October 18th. The evidence and bills of exception were filed on November 11th. In the absence of the statement of facts and bills of exception there is nothing in the motion for new trial that requires revision. We think the complaint and information are not subject to criticism and are properly drawn under article 1255 of the Revised Penal Code of 1911.
As the record is presented to us the judgment will have to be affirmed.
Affirmed. *Page 309